Case 1:20-cv-11662-RWZ Document 32 Filed 04/15/21 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-11662-RWZ

ANILDA RODRIGUES and SARAH
TALBOTT, on behalf of themselves and all
others similarly situated
V.

BOSTON COLLEGE

ORDER

 

April 15, 2021
ZOBEL, S.D.J.

Defendant's motion to dismiss (Docket # 25) is DENIED. “Drawing all inferences
in plaintiffs’ favor, the court cannot, as a matter of law, say that no student could have
reasonably expected that paying the tuition charged for the Spring semester of 2020
and registering for on-campus courses would entitle them to in-person instruction.” In re
Boston Univ. Covid-19 Refund Litig., No. 20-cv-10827, 2021 U.S. Dist. LEXIS 4651, at

*7-8 (D. Mass. Jan. 7, 2021). As to Plaintiffs’ remaining claim, having drawn all

reasonable inferences in their favor, as the court must, the allegations are sufficient.

 

 

"\ ) Fn pierces - 7 dn
Ape 1S cD? @ wa ) Mal
\ DATE /\RYA W. ZOBEL

UNITED-STATES DISTRICT JUDGE
